THEA         ORNEY             GENERAL
                             OF      YYEXAS
                            AUSTIN    m.TExas

  BVILL  WIILSON
ATTORNEY    CaENERAlr
                               July 2, 1962

       Honorable Guilford L. Jones              Opinion No. WW-1370
       District Attorney
       118th Judicial District                  Re:   Whether an appearance or
       Big Spring, Texas                              bail bond is valid where
                                                      executed by the principal
                                                      in person and executed by
                                                      one surety in person and
                                                      as attorney in fact for
                                                      the other surety and re-
       Dear Mr. Jones:                                lated question.
               You have asked the following questions:
               "(1) Is an appearance or bail bond valid where
               executed by the principal in person and executed
               by one surety in person and as attorney in fact
               for the other surety?
               "(2) Is an appeal bond in a criminal case valid
               where executed by the principal in person and by
               one surety in person and as attorney in fact for
               the other surety?"
              Article 273, Texas Code of Criminal Procedure reads in
       part as follows:
                  "A bail bond shall be sufficient if it con-
               tains the following requisites:
                   'I...
                  “4. That the bond be signed by name or mark
               by the principal and sureties."
              In Walker V* State, 6 S.W.2d 356 (Tex.Crim. 192S), the
       Court of Criminal Appeals considered the statutory provisions
       relative to the execution of bail bonds and held that the sig-
       nature or mark of the principal had to be made in person. The
       Court extended this ruling in Ex parte Meadows, 87 S.W.2d 254
       (Tex.Crim. 1935) and held that where the names of the sureties
       on a bail bond were signed by the attorney in fact for said
       sureties who was duly authorized in writing to execute bail
Honorable   Guilford L. Jones,    page 2,   Opinion No. WW-1370


bonds generally, this act did not comply with Article 273, 134
of the Texas Code of Criminal Procedure. Non-compliance made
the bond void and of no effect.
       In Wilkins v. State, 91 S.W.2d 354 (Tex.Crim. 1936), the
Court held that where an attorney in fact signed the appealbond
instead of the surety in person, the bond was defective and
therefore, the Court of Criminal Appeals had no jurisdiction.
       The Court of Criminal Appeals held in Anderson v. State,
166 S.W.1164 (1914) that the bond now required in the appeal of
a case from a Justice or Corporation Court to a County Court
is nothing more than an appearance bond. See also Xydias v.
State, 76 S.W. 761 (Tex.Crim. 1903).
       In Sheppard v. Gill, 5S S.W.2d~l69 171, (Civ. App.
1933), (affirmed by the Supreme Court, 124 Tex. 603, 90 S.W.2d
563) the Court stated:
          V.C.P. Art. 273, subdivision 4, requires that
       a bail bond be signed by sureties. Article 277,
       C.C.P. provides that one surety shall be sufficient,
       if it be made to appear that such surety is worth
       at least double the amount of the sum for which he
       is bound, .m."
       In view of the above cases, both your questions are
answered in the negative, unless such bond is executed by one
surety in person and the bond is accepted and approved as is
provided for in Article 277, Texas Code of Criminal Procedure
and related statutes.
                      SUMMARY

      An appearance, appeal, or bail bond is
      invalid where executed by the principal in
      person and executed by one surety in per-
      son and as attorney in fact for the other
      surety, unless the surety executing the
      bond in person is accepted and approved, as
      is provided for in Article 277, Texas Code
      of Criminal Procedure and related statutes.
                             Sincerely,
                             WILL WILSON
CRL:bjh                      Attorney General of Texas


                             BY
                                  Charles R. Lind
                                  Assistant Attorney General
.   .



        Honorable Guilford L. Jones,   page 3,   Opinion No. WW-1370



        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        John Reeves
        Elmer McVey
        Joseph Trimble
        Robert Rowland
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: LEONARD PASSMORE